Title: To James Madison from John P. Van Ness and Richard Bland Lee, 11 November 1815
From: Van Ness, John P.,Lee, Richard Bland
To: Madison, James


                    
                        
                            Office of the Commissioners of the Public BuildingsWashington
                            Novem. 11. 1815
                        
                        
                            Sir
                        
                    
                    We are happy in being able to advise you that the Fire proof apartments at the west end of the Treasury Office are in a state fit for immediate occupation; the plastering being well seasoned and every part of the building completed. We may add that we have the best reason for believing that the War Office will be ready for occupation by the first of January next and the Treasury Office in all that month. With high respect & consideration, we are Sir Your Obt. Servants
                    
                        
                            John P. Van NessRichard Bland Lee
                        
                    
                